OPINION of the Court, by
Judge Boyle.
— Inthia case judgment in the court below was rendered against John K. Weisiger and John Williams, and the execution issued against John K. Weisiger and John J; Williams. For this Variance, after the debt had been reple-vied by Weisiger, and an execution had issued upon the replevin bond against him and his securities, on motion of the defendants, the execution on the original judgment was quashed by the inferior court.
The cause alleged for quashing the execution was insufficient, 1st. because the variance is immaterial; 2dly. because it was a mere clerical misprision, and amendable by the record ; and 3dly. because, after the replevin bond was taken, it was too late to object to a misnomer in the execution.
Judgment quashing execution reversed.